Citation Nr: 0413914	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 30 percent schedular 
rating for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision of the 
RO that decreased the evaluation for the veteran's service-
connected PTSD from 30 percent (effective in November 1996) 
to 10 percent under Diagnostic Code 9411, effective in 
November 1999, a period less than 5 years.  The veteran 
submitted a notice of disagreement (NOD) in August 1999, and 
the RO issued a statement of the case (SOC) addressing the 
reduction issue in December 1999.  The veteran submitted a 
substantive appeal in January 2000.  

In August 2001, the veteran and his wife testified during a 
hearing before a former Member of the Board (now, Veterans 
Law Judge) in Washington, DC; a transcript of that hearing is 
of record.  In January 2002, the veteran declined an 
opportunity for an additional hearing.  

In May 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-had been held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, in June 2003, the Board re-characterized the issue on 
appeal as involving both a claim for restoration, and a claim 
for an increased rating-which the RO had denied in September 
1998-and remanded the case to the RO for initial 
consideration of the recently developed evidence and further 
action.   

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

In May 2002, the veteran submitted VA Form 21-22, appointing 
the Virginia Department of Veterans Affairs as his 
representative.  Unfortunately, it appears that, in April 
2003, the Board sent copies of new evidence developed, as 
well as a June 2003 remand, to the veteran's former 
representative.
  
Under VA regulation, a specific claim may be prosecuted at 
any one time by only one recognized organization, attorney or 
other person properly designated to represent the veteran.  
38 C.F.R. § 20.601.

The Board also notes that no supplemental SOC (SSOC) on the 
denial of the claims on appeal has been associated with the 
claims file, as instructed by the Board's remand in June 
2003.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
points out that due process requires that the RO consider all 
evidence and allegations advanced by the veteran and/or his 
representative, provide the veteran and his current 
representative with an appropriate SSOC, and afford them the 
appropriate opportunity to respond.  

While the matter is on remand, the RO should ensure all 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) have been accomplished, prior 
to readjudicating the claim on appeal.  See 38 U.S.C.A. §§ 
5103, 5104A (West 2002); 38 C.F.R. § 3.159 (2003).  The Board 
also points out that the SSOC explaining the bases for the 
RO's determinations should include citation to pertinent 
legal authority implementing the Veterans Claims Assistance 
Act of 2000 (VCAA)-i.e., 38 C.F.R. § 3.159 (2003)-not 
previously cited.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent legal 
authority.

3.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his current representative an 
appropriate SSOC (to include citation to 
38 C.F.R. § 3.159 (2003) and any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




